Citation Nr: 9906199	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-32 991	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





REMAND

The veteran served on active duty from November 1949 to June 
1952, including service in the Republic of Korea as a Combat 
Medic.  He was awarded the Purple Heart Medal and the Bronze 
Star for Valor.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
bilateral hearing loss and for residuals of a nose injury.  
Although the veteran filed a Notice of Disagreement as to 
both issues, he subsequently failed to perfect his claim for 
service connection for residuals of a nose injury by the 
timely filing of a Substantive Appeal (VA Form 9) addressing 
that issue.  

However, the record shows that in his Informal Hearing 
Presentation, the veteran's representative has raised, for 
the first time, the issue of bilateral hearing loss as 
secondary to residuals of a brain concussion sustained from 
an exploding mortar shell.  This claim is inextricably 
intertwined with the underlying issue of entitlement to 
service connection for a bilateral hearing loss.  The United 
States Court of Veterans Appeals (Court) has held that it 
would not review claims in a piecemeal fashion, and that a 
decision on a given claim . . . was not a final order when an 
"inextricably intertwined" question remained undecided and 
pending.  Harris v. Derwinski,  1 Vet. App. 180, 183 (1991).  
For that reason and others, the Board finds that Remand is 
warranted.

The veteran contends that his current bilateral hearing loss 
is a result of being a boxer during active service or, in the 
alternative, that his current bilateral hearing loss was 
caused or aggravated by a brain concussion sustained in 
combat during the veteran's service in the Korean War and, 
that, therefore, service connection for bilateral hearing 
loss is warranted.  The Board finds that these contentions 
constitute an informal claim for service connection for 
residuals of a brain concussion, and that appropriate 
development and adjudication is warranted.  It is 
requested that the case be Remanded to the RO for another VA 
audiological examination and a medical opinion as to any 
relationship which might exist between the inservice injury 
and the current bilateral hearing loss.  38 C.F.R. § 3.310(a) 
(1998);  Allen v. Brown,  7 Vet. App. 439, 448 (1995).  

The veteran's service medical records are unavailable and are 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Where service medical records are 
missing, VA's duty to assist the veteran, to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown,  4 Vet. App. 250, 252 (1993);  citing  
Moore v. Derwinski,  1 Vet. App. 401, 406 (1991); and  O'Hare 
v. Derwinski,  1 Vet. App. 365, 367 (1991).  The Court has 
further held that "[n]owhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone."  Stozek v. Brown,  4 Vet. App. 457, 461 
(1993), quoting Cartright v. Derwinski,  2 Vet. App. 24, 25-
26 (1991).  

The veteran's DD Form 214 shows that he suffered a brain 
concussion from an exploding mortar shell on April 25, 1951, 
while serving as a Combat Medic in Korea.  He was awarded the 
Purple Heart Medal and the Bronze Star for Valor.  The RO 
should furnish the veteran VA Form 21-526 for his use in 
filing a formal claim for service connection for residuals of 
a brain concussion.  Upon receipt of the executed form, that 
claim should be developed, including the conduct of a VA 
special neurological examination, and adjudicated.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
sensorineural hearing loss (an organic disease of the nervous 
system), when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113 (West 1991);  38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for impaired hearing shall not be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service-connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are all 
less than 40 decibels; the thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores using the Maryland CNC Test are 94 percent 
or better.  38 C.F.R. § 3.385 (1998).  The report of VA 
audiological examination conducted in January 1997 shows that 
the veteran currently meets the schedular criteria for 
hearing disability under the provisions of  38 C.F.R. § 3.385 
(1998).

in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C. § 1154(b) (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.304(d) (1998).  

The Court has also held that, in a factual scenario wherein 
service connection for a hearing disorder was sought based, 
in part, upon alleged combat-related events, the provisions 
of  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998) are for 
application and the VA's duty to assist the veteran in the 
proper development of his claim includes obtaining a medical 
opinion as to whether his current hearing loss is causally 
related to the combat-related brain concussion documented in 
his records.  Swanson v. Brown,  4 Vet. App. 148 (1993).

Further, the Court has held, in pertinent part, that  the 
term "disability" as used in 38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall 

be compensated (emphasis in original).  Thus, pursuant to  
38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (1998), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The RO should obtain 
specific medical opinions as to whether any residuals of a 
brain concussion found present are causally related to the 
inservice mortar explosion documented in the record, or if 
any current hearing loss is due to acoustic trauma stemming 
from that mortar explosion, or if any current hearing loss is 
due to organic residuals of the veteran's documented 
inservice brain concussion. 

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions: 

1.  The RO should furnish the veteran VA 
Form 21-526 for his use in filing a 
formal claim for service connection for 
residuals of a brain concussion.  Upon 
receipt of the executed form, that claim 
should be developed and adjudicated, as 
described below.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for any additional service 
medical records or service personnel or 
administrative records pertaining to the 
veteran. If no additional service medical 
records or service personnel or 
administrative records can be secured, 
documentation as to their absence must be 
provided in the claims folder. 

3.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all private and VA health care providers 
who have treated him since service for 
residuals of a brain concussion or for 
bilateral defective hearing.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.

4.  The RO should further schedule the 
veteran for special VA neurological and 
audiological examinations by board 
certified specialists in order to 
determine the nature, extent, etiology 
and correct diagnosis of any residuals of 
a brain concussion or bilateral hearing 
loss found present.  The claims file must 
be made available to and be reviewed by 
the examiners prior to the requested 
examinations.  All indicated studies 
should be performed, to include 
psychological testing for organic deficit 
if warranted, and all findings should be 
set forth in detail.  The compensation 
audiology examination should include air-
conduction and bone-conduction 
thresholds, speech recognition 
thresholds, word recognition performance 
and acoustic testing.  The examiners are 
requested to provide their medical 
opinions as to whether it is at least as 
likely as not that any current organic or 
other residuals of brain concussion found 
present were caused or worsened by the 
veteran's documented inservice brain 
concussion from an exploding mortar 
shell.  The examiners are also requested 
to provide their medical opinions as to 
whether it is at least as likely as not 
that any current bilateral hearing loss 
found present was caused or worsened by 
the exploding mortar shell during the 
veteran's active service.  The examiners 
are further requested to provide their 
medical opinions as to whether it is at 
least as likely as not that any current 
bilateral hearing loss found present was 
caused or worsened by any service-
incurred residuals of brain concussion.  
A complete rationale for any opinion 
expressed must be provided.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
neurological and audiological reports 
requested herein to verify that the 
examiners reviewed the medical history 
contained in the claims folder, including 
any service medical, personnel and 
administrative records.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the reports of VA examinations do not 
affirmatively reflect that the examiners 
have reviewed the veteran's claims file, 
such examination reports are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.

6.  Thereafter, the RO should undertake 
any other indicated development, 
adjudicate the issues of entitlement to 
service connection for residuals of a 
brain concussion, and adjudicate the 
issues of service connection for 
bilateral hearing loss on the basis of 
inservice trauma from a mortar explosion 
or as secondary to residuals of a mortar 
explosion, in light of the additional 
evidence obtained.  The Allen decision, 
id., must be considered if applicable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he is so notified by the RO.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim.  




		
	FRANK L. CHRISTIAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


